In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 03-1489
CHICAGO DISTRICT COUNCIL OF
CARPENTERS PENSION FUND, et al.,
                                          Plaintiffs-Appellants,

                               v.


REINKE INSULATION COMPANY and
K. REINKE, JR., & COMPANY,
                                         Defendants-Appellees.

                         ____________
       Appeal from the United States District Court for the
         Northern District of Illinois, Eastern Division.
         No. 01 C 8102—Wayne R. Andersen, Judge.
                         ____________
ARGUED SEPTEMBER 11, 2003—DECIDED OCTOBER 17, 2003
                  ____________



 Before FLAUM, Chief Judge,                and     POSNER     and
EASTERBROOK, Circuit Judges.
   EASTERBROOK, Circuit Judge. A collective bargaining
agreement to which Reinke Insulation subscribed required
it to contribute to pension and welfare funds in proportion
to the number of compensable hours the carpenters who
installed the insulation had worked. In 2001 the funds con-
ducted an audit and concluded that Reinke owed about
2                                                No. 03-1489

$175,000, most of which was attributable to the firm’s fail-
ure to remit contributions based on the carpenters’ travel
time. Workers who blow loose insulation into the space be-
tween walls are paid on a portal-to-portal basis, and the
auditor did not find fault with Reinke’s remittances for
them. But carpenters who install preformed “batts” of insu-
lation are paid, not for actual time in transit (as the “blow”
workers are), but for “drive time” that depends on how far
the job site is from the employer’s supply depot. Moreover,
although a worker who drives to and from the depot in
order to pick up tools and the batts of insulation receives
drive time, carpenters who commute to the jobs from home
are paid only for time at the installation sites. (So the dis-
trict court understood the agreement; the funds do not
contest this reading on appeal.)
  These rules make it important to separate actual time
at work from the imputed “drive time,” and the collective
bargaining agreement requires every employee to complete
and sign, and the employer to countersign, a form (the
“Uniform Daily Time Sheet” or UDT) that separately states
actual time at work and imputed drive time (plus “load
time,” something we need not consider). Reinke’s workers
often failed to fill out their UDTs and were content to sign
blank pages that Reinke’s managers sometimes finished,
but sometimes left blank or incomplete. Instead of coercing
the carpenters to do more paperwork (the collective bar-
gaining agreement allowed employers to fire any worker
who failed to perform this task), Reinke calculated hours
itself. It started with the estimates on which its bids for the
work had been based and made adjustments in light of oral
reports from workers after the jobs’ completion. Reinke used
these forms, which the parties call “green sheets” because
they were printed on green paper, both to pay the carpen-
ters and to calculate what it owed the funds.
  Reinke’s practice, which has led to this litigation, was to
record total hours but not their breakdown. The auditor as-
No. 03-1489                                                3

sumed that all of the time shown had been spent at the job
site, and that Reinke thus had failed to compensate its em-
ployees (and remit to the funds) for drive time. The district
judge held a bench trial and, after hearing testimony about
how Reinke compiled the green sheets, concluded that they
did include drive time. On this appeal the funds ask us to
hold that this conclusion was clearly erroneous—though
they also argue that the judge made two legal errors, and
we start with these contentions.
  One error, according to the funds, was letting Reinke get
away with failing to use the UDTs specified by the collective
bargaining agreement. The district judge rejected this
argument on the ground that Reinke possessed signed
UDTs for every day’s work by every carpenter; that they
may have been blank does not matter, the judge found, be-
cause the agreement required signatures but did not say
what data the forms must contain. This is not altogether
convincing; a requirement that timesheets be signed im-
plies a requirement that time (and not just a signature)
be recorded. Yet the funds are not parties to the collec-
tive bargaining agreement; they are third-party benefici-
aries. They are entitled to the benefit of writings that doc-
ument compensable time but not to punctilious compliance
with matters of form. The district judge found that the
green sheets are reliable, contemporaneous records; and,
if that is so, then the funds have no substantive com-
plaint. Whether they might be entitled to equitable relief
that would require employers to keep records better than
Reinke’s green sheets is neither here nor there, as the only
relief sought in this action is money. (They could not get
prospective relief against Reinke itself, because the collec-
tive bargaining agreement has expired and Reinke did not
sign a new one.)
  The funds’ other legal argument is that they were entitled
to the benefit of an evidentiary presumption. When an
employer keeps substandard records—a good description of
4                                               No. 03-1489

the green sheets—the court should presume that the au-
ditor’s calculations are correct and should shift the bur-
den to the employer. Burden-shifting approaches of one
kind or another are common in employment law. See, e.g.,
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). We
have sometimes said that they may be appropriate in
pension and welfare cases—though the particular case on
which the funds rely, Laborers Pension Fund v. A&C Envi-
ronmental, Inc., 301 F.3d 768 (7th Cir. 2002), held that the
employer’s records were adequate. Other circuits occasion-
ally have placed some burden on the employer, however,
see, e.g., Michigan Laborers’ Health Care Fund v. Grimaldi
Concrete, Inc., 30 F.3d 692 (6th Cir. 1994); Brick Masons
Pension Fund v. Industrial Fence & Supply, Inc., 839 F.2d
1333 (9th Cir. 1988); Combs v. King, 764 F.3d 818 (11th Cir.
1985), and the funds say that the district judge should have
done so here.
  The funds assume that, if some burden should be placed
on the employer, it is the burden of persuasion. They do not
explain why. McDonnell Douglas, the progenitor of burden-
shifting approaches in federal employment cases, shifts to
the employer a burden of explanation once the employee es-
tablishes a prima facie case of discrimination. The employer
must articulate non-discriminatory reasons for its action,
and if this is done then the employee must shoulder the
burden of persuasion. See, e.g., Texas Department of Com-
munity Affairs v. Burdine, 450 U.S. 248 (1981). By parallel,
once a pension or welfare fund shows that an employer’s
records are deficient and produces an apparently sound
accounting suggesting that money is owed, the employer
could be obliged to explain why its payments to the fund are
nonetheless proper. If the explanation appears to be
sufficient, then the fund must demonstrate at trial its enti-
tlement to additional payment. Otherwise, in the absence
of an explanation by the employer, the fund would prevail
on summary judgment. If there is any reason why employ-
No. 03-1489                                               5

ers should bear the burden of persuasion in pension and
welfare cases, but not in discrimination cases, the funds do
not supply it.
  What is more, the whole burden-shifting apparatus under
McDonnell Douglas is designed for pretrial management. It
affects entitlement to summary judgment and may influ-
ence discovery. Once a case comes to trial, however, the
burden-shifting structure has served its function and falls
away. See Postal Service Board of Governors v. Aikens, 460
U.S. 711 (1983); Achor v. Riverside Golf Club, 117 F.3d 339
(7th Cir. 1997). This case was tried: the employer produced
an explanation and backed it up with evidence that the dis-
trict judge believed. The only question that matters thus is
whether the district judge’s decision is clearly erroneous.
  It is hard to see how it could be. Lantz Rakow, Reinke’s
general manager, testified about how he created the green
sheets for use in making bids and adjusted them after the
jobs were completed. Rakow told the court that he always
included drive time in the estimate, using the rule pre-
scribed by the collective bargaining agreement (30 minutes’
drive time if the job is within 15 miles of the warehouse,
60 minutes if farther). The district judge believed him, and
a credibility decision is almost impossible to upset. See
Anderson v. Bessemer City, 470 U.S. 564 (1985). The funds
do not have any documentary evidence that conflicts with
Reinke’s testimony; for that matter, the funds do not have
any testimony that conflicts with Reinke’s. The auditor did
not interview even one carpenter about hours actually
worked. Nor did the funds present the testimony of any car-
penter. Evidence from the workers that the time on the
green sheets reflected only hours at the job site could have
made a difference. But there was no such evidence, so it is
hardly surprising that the judge believed Reinke.
  What one can say for the funds’ position is that the green
sheets usually showed that all of the workers assigned to
6                                               No. 03-1489

a given project were credited with the same number
of hours. This seems odd because, on the district judge’s in-
terpretation of the agreement, only one carpenter (the one
who hauled the materials to the job site in a company
truck) was entitled to drive time. Why wouldn’t this em-
ployee be paid for an extra 30 or 60 minutes? Reinke’s an-
swer at trial was that it allowed the employees to allocate
drive time (indeed any time) among themselves as they
liked, and Rakow suggested that the driver usually shared
his drive time with his colleagues to make up for the fact
that he alone had use of a company truck, which he was
free to take home. The district judge believed this expla-
nation. Now maybe Reinke’s tolerant approach plants the
seeds of trouble. The Fair Labor Standards Act requires
accurate recording of time, employee by employee; how else
can the employer know when overtime has kicked in? Cor-
rect apportionment of hours among the workers also may
matter to qualification for pension and welfare benefits,
which under multi-employer plans such as these often re-
quire minimum numbers of hours worked to receive credit
for a week, month, or quarter. Employers willing to allow
workers to reallocate time among themselves may be invit-
ing fraud on the pension and welfare plans, so that employ-
ees who did not work enough hours nonetheless appear to
qualify for benefits. But the funds do not contend that any
reallocation of the drive time could have affected qualifi-
cation levels for any of Reinke’s carpenters, so we need not
pursue this possibility. The only question at hand is wheth-
er the green sheets included drive time. The district court’s
affirmative answer is not clearly erroneous, so the judgment
is affirmed.
                                                  AFFIRMED
No. 03-1489                                          7

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—10-17-03